Citation Nr: 0717170	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-07 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1963 to January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  That rating decision denied service 
connection for PTSD.  

In February 2007, a hearing was held before the undersigned 
Veterans Law Judge who is making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of the 
transcript of that hearing is of record.


FINDING OF FACT

There is no current medical diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

In this case, VA has met the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A 
letter dated in June 2004 satisfied the duty to notify 
provisions with respect to the claim.  The letter informed 
the veteran of the information and evidence necessary to 
substantiate the claim, what VA would seek to provide and 
what the claimant was expected to provide.  While the letter 
did not explicitly ask that the appellant provide any 
evidence in his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was repeatedly advised of the types of 
evidence that could substantiate his claim and to ensure that 
VA receive any evidence that would support the claim.  
Logically, this would include any evidence in his possession.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection before the RO 
issued the rating decision on appeal, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating and effective date for the disability.  Despite the 
inadequate notice provided to the veteran in this regard, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Specifically, as noted 
below the veteran was informed of the need to provide 
evidence of a current diagnosis of PTSD.  There is no such 
evidence of record, any question as to the appropriate rating 
and effective date to be assigned is moot and any defect with 
respect to this VCAA notice requirement is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005);  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various postdecisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  See 
RO's letter dated in June 2004, the veteran's statement in 
support of claim received in July 2004, the rating decision 
of September 2004, the notice of disagreement dated in 
September 2004, the statement of the case dated in January 
2005, the substantive appeal dated in February 2005, and the 
supplemental statement of the case dated in April 2005.  
Moreover, the veteran reported in a statement dated in June 
2005 that he had no more information to submit and asked that 
his claim be processed.  

With respect to the veteran's claim for service connection 
for PTSD, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  In this 
regard, the veteran has not been provided a VA examination in 
order to determine whether he has a current diagnosis of 
PTSD.  Nevertheless, none is required.  The Board notes that 
such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, there is no medical evidence of 
record showing that the veteran had a diagnosis of PTSD, or 
any psychiatric disorder, during service.  Moreover, VA has 
obtained a considerable volume of post-service psychiatric 
treatment records, and a copy of an extensive psychiatric 
examination report conducted for Social Security disability 
purposes.  There is no evidence in this great volume of 
medical evidence that the veteran has a current diagnosis of 
PTSD.  Additionally, there is no outstanding evidence to be 
obtained, either by VA or the veteran.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his hearing testimony and contentions; VA 
medical treatment records; and private medical treatment 
records.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the veteran's claim for service connection 
for PTSD.  

II.  PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed inservice stressor 
occurred; and, a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b) (West 
2002); 38 C.F.R. § 3.304(f).  If, however, the veteran was 
not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  See Fossie v. 
West, 12 Vet. App. 1, 6 (1998).  Section 4.125(a) of 38 
C.F.R. incorporates the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) as the governing criteria for 
diagnosing PTSD.

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the DSM-IV and noted that the major effect 
was that the criteria changed from an objective "would evoke 
... in almost everyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Initially, the Board notes that the veteran had active 
military service from January 1963 to January 1967.  His 
discharge papers, DD 214, reveal that he served in the Navy 
aboard the USS Little Rock (CLG 4).  His rate was a "SHSN," 
ships serviceman, seaman.  He received no medals or awards 
that are indicative of combat service, and the veteran has 
never claimed to have engaged in combat.  Based on this 
evidence, the Board finds as fact that the veteran did not 
engage in combat with the enemy.  

Because the veteran did not engage in combat with the enemy, 
the stressors he claims to have experienced during service 
must be supported by credible supporting evidence that the 
claimed inservice stressor occurred.  The veteran has stated 
that he experienced a single stressor during service.  He 
claims that, while working in the ship's laundry, he saw 
another sailor get his arm caught in a laundry press.  He 
further indicated that this sailor's arm was severely broken 
and the skin pulled away from the bone as a result of the 
accident.  The veteran testified to this stressor at the 
February 2007 hearing before the undersigned Veterans Law 
Judge; he also indicated the same stressor in multiple 
written statements submitted to the RO.  

The Board notes that the duties of the Navy rating of ships 
serviceman include duties running the ship's laundry.  This 
is confirmed on the veteran's DD 214 as "laundryman" is 
indicated as the related civilian occupation to the veteran's 
rating.  However, even if the Board conceded that the veteran 
experienced the stressor he claims; that he did see another 
sailor's arm crushed in a laundry press and severely broken, 
the preponderance of the evidence is against the veteran's 
claim because there is no competent medical evidence of 
record showing that the veteran has a current diagnosis of 
PTSD.  

The veteran's service medical records are complete.  There is 
no indication in these records that the veteran was treated 
for any psychiatric symptoms during service.  Separation 
examination of the veteran was conducted in November 1966 and 
his psychiatric clinical evaluation was noted to be 
"normal," with no abnormalities noted by the examining 
physician.  A March 2004 VA psychology-mental health screen 
for PTSD was negative.  A VA outpatient treatment record 
dated November 2004 does state that the veteran was seen at 
the outpatient clinic for follow-up following October 2004 
gastrointestinal surgery.  This record does state the veteran 
"has a history of hypertension, hyperlipidemia, and PTSD . . 
."  It is also noted that in May 2004 and December 2004, a 
physician's assistant noted that the veteran was being 
treated for PTSD.  However, these notations appear to be 
based solely on the veteran's own reporting of his medical 
history and is completely unsupported by the other medical 
evidence of record.  

A private medical record reveals that the veteran was 
hospitalized for inpatient psychiatric treatment in May 2003.  
The initial symptoms noted were anxiety and depression.  
Discharge diagnosis was "major depressive disorder with 
psychotic features."  The veteran had symptoms of 
depression, suicidal ideation, and hearing voices, 
specifically his mother calling his name.  The medical report 
indicates specific life stresses of recently losing his job 
and his mother being hospitalized.  The veteran reported that 
he was first treated for depression in 1990 after vision 
problems forced him to give up his career as a millwright.  
He was next treated as an inpatient for depression after his 
father's death in 2002.  He also became severely depressed 
after a nephew died and had to be withdrawn from life 
support.  

In August 2003, a comprehensive psychological examination of 
the veteran was conducted for Social Security disability 
purposes.  The noted psychiatric history of the veteran was 
that he was first diagnosed and treated for depression in 
approximately 1985.  The veteran reported vision problems.  
However, the veteran did not report the claimed inservice 
stressor.  After a complete examination, the diagnosis was 
dysthymia.  

VA records reveal that the veteran was again hospitalized for 
inpatient psychiatric treatment in April and May 2004.  
Again, the diagnosis was major depression with psychotic 
features.  The Axis IV stressors were unemployment and the 
eventual loss of his mother.

The veteran's claims file is three volumes in size and 
contains a large volume of medical treatment records related 
to psychiatric treatment.  The totality of this evidence 
shows that the veteran is diagnosed with major depressive 
disorder with psychotic features.  The precipitating causes 
of this psychiatric disability are his loss of vision, and 
resulting loss of employment as a skilled carpenter, and the 
severe illness and hospitalization of his mother.  There is 
no competent medical evidence of record showing any diagnosis 
of PTSD.  Nor is there any medical evidence linking any 
current psychiatric disability to the veteran's active 
service.  The veteran has asserted that he repressed the 
memory of the inservice stressor.  However, the veteran has 
been receiving regular psychiatric treatment from VA and 
private providers since 2003 and he has never once mentioned 
his alleged inservice stressor to these mental health 
professionals.  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  Except for the 
veteran's statements and claims, there is no competent 
medical evidence which shows that the veteran has a diagnosis 
of PTSD.  The veteran does not have any medical diagnosis of 
PTSD, and there is no competent medical evidence linking any 
current psychiatric disorder to the veteran's active military 
service.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Accordingly, 
service connection must be denied because there is no 
evidence of a current PTSD disability.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


